DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection - 35 USC §112(a)&(b)
The claim is rejected under 35 U.S.C. 112 (a)&(b), as the claimed invention is not described in such a full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to point out and distinctly claim the subject matter which the inventor regards as the invention. 
The claim is indefinite and non-enabling for the following reasons: 
There are inconsistencies in shading throughout Figs. 1, 3 and 9 and an inconsistency in one broken line in Fig. 1, which causes inconsistent claim scope protection as follows: 1.) Fig. 1 shows shading on the knobs and center of the umbrella stand, which is consistent with Fig. 3, but inconsistent with Fig. 9. A broken line appears near the center of the umbrella stand in Fig. 1 that is inconsistent with the Figs. 3 and 9, which shows a solid line.
2.) Fig. 3 shows shading on the knobs and center of the umbrella stand, which is consistent with Fig. 1, but inconsistent with Fig. 9. A solid line appears near the center of the umbrella stand in Fig. 3 that is consistent with the Fig. 9, but inconsistent with Fig. 1, which shows a broken line.


    PNG
    media_image1.png
    1218
    1459
    media_image1.png
    Greyscale














To overcome this rejection, the examiner suggests the applicant make the shading and broken lines consistent throughout Figs. 1, 3, and 9. 
There are inconsistencies in the lip and tabs of the umbrella base throughout Figs. 1-8 as follows:1.) Figs. 1-3 show 1 horizontal line between the lid and the tab, and there is no lip 







    PNG
    media_image2.png
    1508
    1316
    media_image2.png
    Greyscale





















To overcome this rejection, the examiner suggests the applicant make the number of lines on the tabs and the side walls of the lid and tabs consistent throughout Figs. 1-8. 
The broken line statement is inadequate because the term “illustrative purposes” does not say whether the broken lines adjacent to shaded surfaces are boundaries or environment. Further, the applicant has not consistently used shading, which makes it unclear if portions of the umbrella stand next to broken lines are included in the scope of the claim. For example:1.) In Figs. 2 and 4 the edges of the tabs are in solid lines, and shading is inconsistently used on the tabs. The center tab in Figs. 2 and 4 lacks shading on the bottom, while the other tab bottoms have shading.

    PNG
    media_image3.png
    957
    1183
    media_image3.png
    Greyscale
2.) In Fig. 10 the interior edges of the tabs are in broken lines and shading has not been applied to the tabs, which is inconsistent from some of the tabs in Figs. 2 and 4. It is unclear if the bottoms of the tabs are included in the scope of the claim because the interior edge of each tab is in broken lines and they lack shading.











Conclusion
The claim stands rejected under 35 U.S.C. 112 (a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design. 
A response is required in reply to the Office Action to avoid abandonment of the application. Any amendment submitted in response to this Office Action must be in compliance with 37 CFR 1.121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M GEBHART whose telephone number is (571)272-9690. The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra S Snapp, can be reached at telephone number 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.M.G./Examiner, Art Unit 2912           

/BRETT MILLER/Examiner, Art Unit 2918